Exhibit FIRST AMENDMENT TO WARRANTS This First Amendment to Warrants (this “Amendment”), is made and entered into as of October 24, 2008, by and among Las Vegas Gaming, Inc., a Nevada corporation (the “Company”) and CAMOFI MASTER LDC, a Cayman Islands limited duration company (“Holder”). Whereas, the Company and Holder are parties to that certain Securities Purchase Agreement dated as of March 31, 2006 (the “Purchase Agreement”), pursuant to which the Company issued to Holder certain senior secured notes and that certain Common Stock Purchase Warrant dated March 31, 2006 (the “2006 Warrant”) granting Holder the right to purchase up to 2,500,000 shares of the Company’s common stock, $.001 par value (“Common Stock”), at an exercise price of $1.48 per share (the “2006 Warrant Shares”); Whereas, on March 22, 2007, the Company issued to Holder that certain Stock Purchase Warrant dated as of such date (the “2007 Warrant” and together with the 2006 Warrant, the “Warrants”) pursuant to which the Company granted the Holder the right to purchase up to 175,000 shares of Common Stock at an exercise price of $1.48 per share (the “2007 Warrant Shares”); Whereas, in connection with prior commitments to the senior secured notes issued to the Holder, the Company issued to the Holder 300,000 shares of its Common Stock Series A, $.001 par value (“Common Stock Series
